      Case 2:21-cv-00563-JAD-DJA Document 4 Filed 05/03/21 Page 1 of 2



 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   Andrew J. Sharples
     Nevada Bar No. 12866
 3   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 4   Las Vegas, NV 89145
     Telephone: (702) 420-7000
 5   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 6   asharples@nblawnv.com

 7   Attorneys for Defendant
     Experian Information Solutions, Inc.
 8

 9                                   UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11

12   GEORGE HUGHINS,                                   Case No. 2:21-cv-00563-JAD-DJA

13                      Plaintiff,                     DEFENDANT EXPERIAN INFORMATION
                                                       SOLUTIONS, INC. AND PLAINTIFF’S
14           v.                                        STIPULATION TO EXTEND TIME TO
                                                       ANSWER COMPLAINT
15   TRANS UNION LLC; and EXPERIAN
     INFORMATION SOLUTIONS, INC.,                      (FIRST REQUEST)
16
                        Defendants.                    Complaint filed: April 5, 2021
17

18

19           Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff George Hughins

20   (“Plaintiff”), by and through their respective counsel of record, hereby submit this stipulation to

21   extend the time for Experian to respond to Plaintiff’s Complaint (ECF No. 1) pursuant to LR IA 6-

22   1.

23           Plaintiff filed his Complaint on April 5, 2021. (ECF No. 1.) The current deadline for

24   Experian to respond to the Complaint is May 4, 2021. Plaintiff and Experian stipulate and agree

25   that Experian shall have until May 25, 2021 to file its responsive pleading.

26   ///

27   ///

28   ///

     NAI-1517996027v1
      Case 2:21-cv-00563-JAD-DJA Document 4 Filed 05/03/21 Page 2 of 2



 1           This is Experian’s first request for an extension of time to respond to the Complaint and is

 2   not intended to cause any delay or prejudice any party, but to permit Experian an opportunity to

 3   more fully investigate the claims alleged.

 4           IT IS SO STIPULATED.

 5           DATED this 3rd day of May 2021.

 6

 7   NAYLOR & BRASTER                                 PRICE LAW GROUP, APC
 8

 9   By: /s/ Andrew J. Sharples                       By: /s/ Steven A. Alpert
        Jennifer L. Braster                              Steven A. Alpert
10      Nevada Bar No. 9982                              Nevada Bar No. 8353
        Andrew J. Sharples                               5940 S. Rainbow Blvd., Suite 3014
11      Nevada Bar No. 12866                             Las Vegas, NV 89118
        1050 Indigo Drive, Suite 200
12      Las Vegas, NV 89145                           Attorneys for Plaintiff
                                                      George Hughins.
13   Attorneys for Defendant
     Experian Information Solutions, Inc.
14

15

16   IT IS SO ORDERED.
17

18   DATED this 4th day of May 2021.
     Dated this __ day of May 2021.
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

     NAI-1517996027v1
                                                    -2-
